Citation Nr: 1515212	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  09-16 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cardiac disability.
 
2.  Entitlement to service connection for a respiratory disability, to include as secondary to a cardiac disability. 

3.  Entitlement to service connection for residual surgical scars, to include as secondary to a cardiac disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1950 to October 1952. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In connection with his appeal, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO in April 2010.  A transcript of that hearing is of record.

This case was previously before the Board and in December 2010, the Board denied the issues that were on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In an October 2011 Order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the Joint Motion.  In May 2012 the case was remanded by the Board for additional development.  

In a September 2013 decision, the Board denied the issues currently on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veteran's Claims.  In a January 2015 Order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the Joint Motion.  The case has now been returned to the Board for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In the Joint Motion for Remand, the parties agreed that a remand was required because the Board did not provide an adequate statement of reasons or bases regarding the adequacy of the VA examination reports dated in June 2010 and April 2013.  The parties also agreed that the Board did not obtain and consider a private medical treatment report identified in the April 2013 VA examination report.

In the June 2010 and April 2013 VA examination reports, the Veteran's service medical records, and specifically, his entrance and separation examinations, were referenced.  Within the examination reports, the VA examiner referenced a blood pressure reading of 160/80 from an October 1952 separation examination report.  However, a review of the Veteran's service medical records shows that the Veteran was assessed with a blood pressure reading of 160/80 on a December 1950 entrance examination report and on an October 1952 separation examination report his blood pressure reading was 118/78.  Therefore, due to the discrepancy reference in the June 2010 and April 2013 VA examination reports, a remand is necessary to ascertain whether the correct blood pressure readings on entrance and separation examination have any bearing or relevance to the etiological opinions of record.

Additionally, the April 2013 VA examiner referenced an April 1, 2013, letter from Dr. David Zoloto of the Colorado Permanente Group.  However, a review of the record shows that the referenced private medical record was not associated with the Veteran's claims file.  On remand, attempts must be made to procure the referenced medical records from Dr. David Zoloto and associate them with the claims file.

Also, the Board finds that the claims for service connection for a respiratory disability and for scars are inextricably intertwined with the claim for service connection for a cardiac disability because the Veteran has claimed both of those disabilities are the result of the cardiac disability.  When a determination on one issue could have a significant impact on the outcome of another issue, that issue is considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, as appellate consideration of these claims would be premature at this juncture, remand of these matters is also warranted.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Provide the Veteran with the appropriate releases to obtain the April 1, 2013, letter from Dr. David Zoloto of the Department of Cardiology at Colorado Permanente Medical Group, referenced in the April 2013 VA examination report, and any other records from Dr. Zoloto.  The Veteran may also provide the private treatment records himself should he have the records available.

2.  Then, schedule the Veteran for a  VA examination with a cardiologist.  The examiner must review the claims file and must note that review in the report.  The examiner should Discuss the significance and relevance, if any, of the Veteran's correct blood pressure readings of 160/80 taken during the entrance examination in December 1950 and the reading of 118/78 taken during the separation examination in October 1952.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, along with the rationale for the conclusions reached.  The examiner is requested to identify all currently diagnosed cardiovascular disabilities.  Then, the examiner is requested to opine whether it is at least as likely as not (50 percent or greater probability) that any current cardiovascular disability is related to service or developed during service or within one year after separation from service.  In providing the opinion, the examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should also reconcile the opinion with the June 2010 and April 2013 examination opinions if necessary.

	3.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



